Title: To Alexander Hamilton from Philip Schuyler, 5 February 1781
From: Schuyler, Philip
To: Hamilton, Alexander



Dr Sir
Albany Feb: 5th 1781

Your favors of the 21st & 30th ult: I had the pleasure to receive a few days ago.
The reward refused by the Pensylvania line evinces a becoming sense of propriety & gallantry. What might not our soldiery be brought to if properly fed, paid and cloathed.
Mr De Grandchain delivered me your favor; he and Colo Wadsworth have had beds here and those attentions which your recommendations will always command.

The plan you mention for supplying the armies in America I should be exceedingly happy to see attempted, but I fear congress will not venture on it altho they should be convinced of its eligibility. In the course of last year I proposed it repeatedly to individual members who generally approved, and once or twice took occasion to mention it in congress, but in the house, no one dared to give his opinion. I am persuaded, if it was adopted, that a saving, at present almost inconceivable, would be Induced, and an order and œcomony in the public expenditures, which, whilst it would reconcile the minds of men to bear the public burthens with alacrity, would effectually erradicate the fears which too generally prevail, but we shall sink under the enormous weight of our Expenses. I have been on a Committee of the senate to prepare a letter to Congress. It will go by this conveyance. I shall not detail the subject as a copy of It is directed to be sent to the General. It would have gone with this but is too lengthy to get ready.
I thank you for the hints you give relative to a certain person and shall not fail to Improve them.
I have written to Mr Moylan for some refuse cloathing for the Indians. Permit me to Intreat your interposition to procure him carriages for the transportation hither.
I have been very much indisposed for some time past altho a little better at present. Mrs. Schuyler joins me in love to you & Betsy, pray remember us with Mr and Mrs. Coch[r]an. Make our respects to the General & Mrs. Washington.
Adieu   I am My Dear Sir   very affectionately & very proudly   Your obedient   & hum Servant
Ph: Schuyler
Colo: Hamilton
